In an action to enjoin an encroachment upon real property and for damages, plaintiff appeals from so much of an order of the Supreme Court, Dutchess County, dated May 16, 1974, as failed to grant the portion of her motion for accelerated judgment which sought injunctive relief. Order reversed in its entirety, without costs, and motion of plaintiff and cross motion of defendants and third-party plaintiffs for summary judgment denied in their entirety. The affidavits in the record mandate a plenary trial as to all issues (Real Property Actions and Proceedings Law, § 871). Hopkins, Acting P. J., Latham, Cohalan, Brennan and Shapiro, JJ., concur.